WALDEN, Judge,
concurring in part; dissenting in part:
I concur in the decision to affirm the appealed judgment except that I dissent as concerns its refusal to award the landlord reasonable attorney’s fees and costs.
The judgment found that the tenant breached the lease in three particulars, albeit minor breaches which did not warrant forfeiture. The judgment went on to order the tenant to remedy the breaches and honor the lease terms.
The provisions of the lease, Section 19.04, Additional Remedies of Landlord, specifically provide, as I read it, that the landlord “in case of any event of default” is to recover from the tenant costs and attorney’s fees. The tenant defaulted; ergo, the tenant, under the terms of the lease, is obligated to pay fees and costs. It is not appropriate for the trial court to ignore and rewrite such terms.
I would remand with instructions to award the landlord reasonable attorney’s fees and costs.